department of the treasury internal_revenue_service washington d c date cc el gl br2 gl-510565-98 uilc number release date memorandum for district_counsel pittsburgh pa from joseph w clark senior technician reviewer branch general litigation subject csed recovery project - rescission of offer_in_compromise this chief_counsel_advice responds to your memorandum dated date this document is not to be cited as precedent legend taxpayer x date a date b date c date d date e issue s whether the taxpayer may rescind an offer_in_compromise offer which was submitted as a result of alleged harassment or coercion by internal_revenue_service service personnel where the offer_in_compromise is currently pending and has not been accepted rejected by the service what action should the service take with regard to the pending offer conclusion the taxpayer may not rescind the offer in the instant case an offer may be rescinded only after it has been accepted and a contract has been created and only if the acceptance was made under a mutual mistake as to a material fact or gl-510565-98 there have been false representations made by one party about a material fact in the instant case the offer has not been accepted and therefore the taxpayer may not rescind the offer the service should return the offer to the taxpayer as having been submitted in error since there was no legal basis for the service to terminate the taxpayer’s installment_agreement the agreement remained valid consequently the service had no legal basis to levy on the taxpayer’s wages while he was under a valid installment_agreement based on the facts of the instant case the taxpayer would have had no reason to submit the offer absent levy activity by the service therefore the offer submitted in this case is considered to have been submitted in error facts the taxpayer had entered into an installment_agreement with the service as a method of paying his outstanding federal tax_liabilities as a condition to entering into the agreement on date a the taxpayer was required to execute a waiver extending the collection statute to date the taxpayer did in fact execute such a waiver on or about date b the service again requested that the taxpayer execute a waiver to further extend the collection statute beyond date the taxpayer refused to execute the additional waiver to extend the collection statute as a result of the taxpayer’s reluctance to sign the second waiver the service terminated the taxpayer’s installment_agreement on date c the service levied on the taxpayer’s wages resulting in payments of approximately dollar_figure per month the wage levy continued until march on date d the taxpayer submitted an offer_in_compromise which you have indicated is currently pending in the pennsylvania district the revenue_officer reviewing this case has concluded that the sole reason for requesting the second waiver was the imminent expiration of the collection statute as a result of the taxpayer’s refusal to execute the waiver the installment_agreement was terminated and collection action ensued your office has correctly concluded that based on the service’s position in enforcement action cases in the csed recovery project the taxpayer is entitled to a return of all funds levied upon and collected after date under sec_6343 the taxpayer is now seeking to rescind the offer_in_compromise the taxpayer asserts that the service’s actions ie improperly terminating his installment_agreement and taking collection action solely because he refused to execute the second waiver is tantamount to harassment the taxpayer claims that the only reason he submitted an offer_in_compromise was because he was gl-510565-98 harassed by service personnel to submit the offer on the theory that the wage levy would not be sufficient to fully satisfy his tax_liabilities you have advised that the only evidence of harassment by the service is a reference in a memorandum dated date e from james conteen manager group to the associate chief appeals in pittsburgh which states in relevant part as follows an offer_in_compromise would be the resolution in the best interest of the taxpayer and the government and this option was explained and advocated to taxpayer x on numerous occasions emphasis added it appears based on the facts as presented by your office that the taxpayer submitted the offer as a result of the wage levy law and analysis under sec_6159 agreements for payment of tax_liability in installments the service is granted statutory authority to enter into a written installment_payment agreement allowing the taxpayer to satisfy a tax_liability by making scheduled periodic_payments sec_6159 an installment_payment agreement is effective from the date it is executed by the service until the date set forth in the agreement unless sooner terminated for cause by the service sec_6159 the service has the right to terminate an installment_payment agreement if the taxpayer fails to comply with specific terms of the agreement sec_6159 - sub sec_6159 thus contains the exclusive list of reasons for which an installment_payment agreement may be terminated by the service sec_301_6159-1 hence an installment_payment agreement may not be terminated for a reason not authorized by the statute or the underlying regulations none of the statutory provisions in sub sec_6159 or any other provision in the statute or the applicable regulations authorizes an installment_agreement to be terminated solely because the taxpayer refuses to extend the collection statute it is clear in this case that the installment_agreement was improperly terminated and there is no dispute that the monies collected pursuant to the wage levy should be returned in accordance with the service’s position on this issue in the csed recovery project on date d the taxpayer submitted an offer_in_compromise the submission of the offer by the taxpayer was in large part due to the service’s levy on his wages the service was actively collecting approximately dollar_figure per month as a result of the levy upon submission of the offer the service ceased active administrative collection action gl-510565-98 an offer is a contractual agreement between the service and the taxpayer under which the taxpayer agrees to pay a specified amount in full settlement of assessed tax_liabilities including interest and certain penalties sec_7122 sec_301_7122-1 the offer is a means by which a taxpayer can have collection activity deferred provided the interests of the united_states are not jeopardized and can have his tax_liability reduced and settled without the need for expensive litigation for the most part an offer is desired by a taxpayer who is experiencing financial difficulties an offer may be withdrawn by the taxpayer at any time prior to its acceptance sec_301 d if the taxpayer chooses to withdraw his offer the amount tendered with the offer will be returned to him sec_7809 an offer_in_compromise once accepted is binding and conclusive on both the government and the taxpayer and precludes further inquiry into the matters to which it relates sec_301_7122-1 once an offer has been accepted by the service the taxpayer may no longer withdraw the offer an accepted offer_in_compromise may however be rescinded under certain circumstances the offer may be rescinded only if the acceptance was made under a mutual mistake as to a material fact or there have been false representations made by one party about a material fact sec_301_7122-1 in the instant case the offer has not yet been accepted the taxpayer may withdraw his offer if he no longer wishes to compromise his liabilities but he may not however rescind the offer for the reasons discussed in the foregoing paragraph although the taxpayer has failed to provide any evidence of harassment by service personnel the service has acknowledged the fact that the termination of the installment_agreement was improper in this case the taxpayer has alleged that had the service not terminated his installment_agreement he would not have submitted the offer in this regard had the offer not been submitted the collection statute would have expired on date the taxpayer’s argument may have some validity in that the government’s actions in terminating the installment_agreement ultimately caused him to submit the offer if the installment_agreement was still in effect on date d the taxpayer would have no reason to submit an offer if the service had not taken improper action to terminate the installment_agreement the taxpayer would have most likely for purposes of this memorandum it is assumed that the taxpayer signed the offer with his own signature and that the document was signed without any evidence of duress gl-510565-98 made his payments under the agreement until date when the collection statute was due to expire after that date the taxpayer would have no further obligation to pay the service and the service would not be permitted to take any collection action against the taxpayer sec_6502 in view of the foregoing it is recommended that the service take appropriate action to return the offer to the taxpayer as having been submitted in error the service had no legal basis to terminate the taxpayer’s installment_agreement sec_6159 consequently the agreement remained in effect sec_6159 while the installment_agreement was in effect the service had no legal basis to levy on the taxpayer’s wages sec_6343 based on the facts of the instant case the taxpayer would have had no reason to submit the offer absent levy activity by the service therefore the offer submitted in this case is considered to have been submitted in error and should be returned to the taxpayer returning the offer to the taxpayer as having been submitted in error is equivalent to the taxpayer never having submitted the offer at all upon returning the offer the offer transaction code would be reversed tc on the service’s records the result is that the statutory period for collection has not been suspended by the offer based on the facts as presented by your office the statutory period for collection expired on date in this regard it is recommended that after the offer has been returned to the taxpayer your office take appropriate action to abate the remaining liability at issue as the government is not permitted to collected a tax_liability after expiration of the collection_period sec_6502 case development hazards and other considerations we believe that the statute and case law are clear as to when a party may rescind an accepted offer_in_compromise a party may rescind an offer when the the acceptance was made under a mutual mistake as to a material fact or when there have been false representations made by one party about a material fact based on the facts as presented in the instant case there are minimal hazards if any if this issue was litigated however the taxpayer’s argument that he would not have submitted the offer if the service had not wrongfully terminated his installment_agreement warrants serious consideration there is no dispute that the service improperly terminated the taxpayer’s installment_agreement in this case since the service had no legal basis under sec_6159 to terminate the agreement the agreement remained valid at the time of the wage levy because there is no evidence to show that the taxpayer would have likely defaulted on the installment_agreement for purposes of this memorandum it is presumed that had the service not terminated the installment_agreement the taxpayer would have continued his payments under the agreement gl-510565-98 the installment_agreement was still effective and valid at the time the wage levy was improper under the provisions of sec_6343 further the taxpayer was not obligated to execute the second waiver to extend the collection statute and in fact he did not without the second waiver the collection statute was due to expire on date ironically although the service was not able to extend the collection statute through the second waiver the statute was extended by the taxpayer’s submission of the offer consequently although the taxpayer may not rescind the offer in this case the service should return the offer to the taxpayer as having been submitted in error and any remaining liability at issue should be abated if you have any further questions please call the branch telephone number
